Citation Nr: 1123052	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to May 1986.

This matter arises before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2009, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The Veteran also testified at a formal hearing at the Denver RO in May 2008.  The transcripts of these hearings have been reviewed and are associated with the claims file.

The issue of entitlement to a total disability rating based upon individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's currently diagnosed bilateral knee disability is causally related to his service-connected pes planus.

2.  The competent evidence of record shows that the Veteran's currently diagnosed bilateral leg disability is causally related to his service-connected pes planus.



CONCLUSIONS OF LAW

1.  A bilateral knee disability is proximately due to or the result of the Veteran's service-connected pes planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2010). 

2.  A bilateral leg disability is proximately due to or the result of the Veteran's service-connected pes planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits for the Veteran's claims of entitlement to service connection for bilateral knee and leg disabilities, the Board notes that no further notification or assistance is necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Between the time the Veteran filed his claim and this appeal, the provisions of 38 C.F.R. § 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, the comments to the regulation made clear that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  

Analysis

The Veteran claims that his bilateral knee and leg disabilities were caused or aggravated by his service-connected pes planus.  Initially, the Board observes that the medical evidence of record clearly shows that the Veteran currently suffers from bilateral mild degenerative joint disease of the knees and a bilateral muscle strength deficiency of the lower extremities.  To be sure, these diagnoses were most recently contained in a VA compensation and pension examination report dated February 2010.  Furthermore, the Veteran's private physicians have also diagnosed him with bilateral patellofemoral syndrome with tight hamstrings, medial compartment arthrosis, and a musculoskeletal imbalance of the lower extremities during the appeal period.  

Additionally, the February 2010 compensation and pension examiner opined that the Veteran's knee and leg disabilities were aggravated by his service-connected pes planus.  After examining the Veteran and reviewing his claims file, she opined that the Veteran's current bilateral knee and leg disorders are causally related to his "pre-existing, pre-military pes planus condition, not to the temporary precipitation of the service-connected pes planus."  The examiner also believed that the Veteran's knee and leg disorders represented the normal progression of his pes planus.  The Board observes that the Veteran is already service-connected for bilateral pes planus and that no knee or leg disorders were noted on his service entrance examination.  Therefore, the examiner's statement that his bilateral knee and leg disorders are causally related to his pes planus is sufficient to grant the Veteran service connection for these disorders.  More specifically, the examiner essentially stated that the Veteran's service-connected pes planus naturally progressed to the point where it caused new disabilities to the Veteran's bilateral knees and legs.  Because these disabilities are separate from his pes planus and because the examiner stated that they were "causally related to the Veteran's pes planus, the preponderance of the evidence does not clearly weigh against the Veteran and, in fact, weighs in favor of the Veteran's claims for service connection for bilateral knee and leg disorders.  As such, service connection is warranted, and the Veteran's appeal is granted.


ORDER

1.  Entitlement to service connection for degenerative joint disease of the knees, to include as secondary to service-connected bilateral pes planus, is granted.

2.  Entitlement to service connection for a bilateral muscle strength deficiency of the legs, to include as secondary to service-connected bilateral pes planus, is granted.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  

The Veteran filed a claim for TDIU with several other claims in 2006.  Since then, he has been granted service connection for bilateral pes planus and assigned a 10 percent disability rating.  The Board has also just granted service connection for bilateral knee and bilateral leg disabilities, but the RO has not had the opportunity to rate these disabilities yet.  

VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a currently diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The record contains an opinion from the Veteran's private physician in November 2004 that stated he could do sitting work.  In February 2008, another physician said the Veteran was totally and permanently disabled secondary to his pain and mental health issues.  That opinion did not state specifically if the Veteran's service-connected disabilities caused his unemployability.  Therefore, the claims file does not contain a recent competent opinion regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Therefore, on remand, the Veteran should be afforded a compensation and pension examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination in order to determine whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.

If the examiner determines that the Veteran is unable to secure and follow a substantially gainful occupation but cannot determine whether that is due to the Veteran's service-connected disabilities or nonservice-connected disabilities, he or she should state so and give a complete explanation as to why he or she cannot make such a determination.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


